Case: 1:20-cv-00543 Document #: 9 Filed: 04/24/20 Page 1 of 4 PageID #:123
Case: 1:20-cv-00543 Document #: 9 Filed: 04/24/20 Page 2 of 4 PageID #:124


                                                          FIL9E/2D
                                                                 020
                                                               4/2
                                                                       . BRUTO    N
                                                             THOMA.SDG
                                                                     IS T R IC T COURT
                                                          CLERK, U.S
Case: 1:20-cv-00543 Document #: 9 Filed: 04/24/20 Page 3 of 4 PageID #:125
Case: 1:20-cv-00543 Document #: 9 Filed: 04/24/20 Page 4 of 4 PageID #:126
